                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF VIRGINIA
                                 ROANOKE DIVISION


 TOMMY RAY HURLEY,                                   Civil Action No. 7:19-cv-00789
     Plaintiff,
                                                     MEMORANDUM OPINION
 v.
                                                     By: Glen E. Conrad
 SOUTHWEST VIRGINIA REGIONAL                         Senior United States District Judge
 JAIL-TAZEWELL COUNTY,
       Defendant(s),


        Plaintiff, proceeding pro~ filed a civil rights complaint, pursuant to 42 U.S.C. §1983.

By order entered November 25, 2019, the court directed plaintiff to submit within 20 days from

the date of the order the consent to withholding of filing fees form in order to complete the

application to proceed in forma pauerpis. Plaintiff was advised that a failure to comply would

result iri dismissal of this action without prejudice.

        More than 20 days have elapsed, and plaintiff has failed to comply with the described

conditions. Accordingly, the court dismisses the action without prejudice and strikes the case

from the active docket of the court. Plaintiff may refile the claims in a separate action once

plaintiff is prepared to comply with the noted conditions.

        The Clerk is directed to send a copy of this Memorandum Opinion and accompanying

Order to plaintiff.
                           7;4
        ENTER: This ;._L-j.. day ofDecember, 2019.




                                                         Senior United States District Judge
